Citation Nr: 0511260	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for dermatitis, 
both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision rendered by 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In February 2002, the veteran testified at a hearing at the 
RO before RO personnel.  In April 2003, he testified at a 
hearing at the RO before the undersigned Veterans Law Judge.  
Transcripts of the proceedings are of record.  

In September 2003, the Board remanded the matter to the RO 
for additional development.  Upon completion of the 
development, the RO continued the denial of the veteran's 
claim and returned the case to the Board.  


FINDINGS OF FACT

1.  During the pertinent period appellant's dermatitis of the 
feet is manifested by itching and flaking on the bottom of 
the feet, requiring the use of prescribed topical creams.  
Extensive lesions, ulceration, extensive exfoliation or 
crusting are not shown.  

2.  During the pertinent period appellant's dermatitis of the 
feet does not involve exposed areas, cover at least 5 percent 
of the entire body, or require intermittent systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral dermatitis have not been met under the provisions 
of the rating criteria in effect prior to August 30, 2002.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1- 4.7, 4.118, Diagnostic Code 7806 (effective prior 
to August 30, 2002) (2002).

2.  The criteria for an initial compensable evaluation for 
bilateral dermatitis have not been met under the provisions 
of the rating criteria in effect since August 30, 2002.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1- 4.7, 4.118, Diagnostic Code 7806, 7813 (effective 
since August 30, 2002) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002).  The VCAA redefined VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a March 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing an increase in severity in his 
service-connected skin condition of the feet.  In addition, 
the veteran was informed of the responsibility to identify, 
or to submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  In response to the RO's letter in March 2004, 
the veteran identified private and VA treatment for 
disability.  The RO has obtained both the veteran's VA and 
private outpatient treatment records.  Moreover, the veteran 
was afforded VA examinations as noted below.  Finally, the 
veteran was afforded an opportunity to testify before RO 
personnel at the February 2002 hearing and before the 
undersigned Veterans Law Judge in April 2003.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records reflect that he was 
treated for mild tinea pedis.  In May 2000, the veteran 
claimed entitlement to service connection for a skin 
condition on the feet.  

His VA outpatient treatment records reflect that he was 
initially seen for medical treatment in July 2000 with 
complaints of peeling skin on his feet and painful feet.  The 
diagnostic impression was tinea pedis.  He was prescribed 
clotrimazole cream.  A September 2001 progress note included 
the veteran's complaints of painful feet.  The veteran 
reported that he worked loading furniture in trucks.  The 
examiner noted that the pain seemed to be related to a fungal 
infection that was suppressed with clotrimazole.  

During the hearing at the RO in February 2002, the veteran 
testified that his feet bothered him more during the 
summertime.  He did not wear special shoes.  He used 
prescribed creams and was seen for treatment once a year.  He 
stated that he had not missed work as a result of the 
condition.  He stated, however, that his feet hurt all of the 
time.  

The veteran was afforded a VA examination in March 2002.  
Therein, the veteran reported symptoms of pain, and cracking 
and peeling on the bottoms of the feet.  Upon physical 
examination, the feet had no obvious deformities.  There was 
mild exfoliation of the skin on the bottom of both feet with 
no crusting, ulceration or breakdown of the skin.  There were 
no systemic or nervous manifestations.  The diagnosis was 
tinea pedis that was well controlled with clotrimazole.  

A May 2002 VA treatment note included the veteran's 
complaints of pain in both legs and feet.  X-rays showed 
hallux valgus and spurs in both feet.  During an orthopedic 
consultation in May 2002, the examiner noted that the veteran 
was on his feet all day at work.  

During the hearing in April 2003, the veteran testified that 
his feet were itchy.  He also stated that the bottoms of the 
feet peeled and flaked.  He used prescription cream and was 
seen by VA doctors on an annual basis.  

An August 2003 private x-ray examination noted a mild first 
metatarsal bunion formation and calcaneal spur bilaterally.  
The veteran was seen for a VA podiatry consultation in August 
2003.  He reported pain in the ball of his foot.  An 
examination revealed probable plantar fasciitis.  He was 
given depomedrol injections.  

However, during a follow up examination in November 2003, the 
examiner noted that the veteran had pain along the bottom of 
the feet that had not responded to treatment, and as such was 
not consistent with a diagnosis of plantar fasciitis.  The 
examiner noted that the veteran's foot pain was probably 
related to a radiculopathy or peripheral neuropathy type 
pain.  He was discharged from the podiatry clinic.  

The veteran was afforded a VA dermatology examination in 
March 2004.  Therein, he complained of intermittent cracking, 
tingling and bleeding on the bottom of the feet.  He reported 
that pain was 6/10.  He had chronic itch.  The veteran worked 
in a warehouse and had not missed work due to his skin 
condition.  A physical examination revealed mild exfoliation 
of the skin and plantar aspects bilaterally.  There was no 
evidence of edema or ulcerations.  There was mild 
onychomycosis noted.  The diagnosis was tinea pedis.  The 
examiner noted that the condition did not appear to be 
disabling or disfiguring.  He noted that he would consider 
the disability as non-limiting with no disability at present 
time.  

In an April 2004 VA orthopedic clinic note, the examiner 
indicated that he was unable to determine the etiology of the 
veteran's knee, leg, and foot pain.  The impression was 
osteoarthritis of the knees.  He was referred to a vascular 
surgeon to investigate whether he had any sort of blockage 
that was causing the pain.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's service-connected dermatitis is rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  Effective August 30, 2002, VA amended 
those criteria for evaluating skin disabilities.  See 67 Fed. 
Reg. 49596 (2002).  Where laws or regulations change after a 
claim has been filed or reopened, the law in effect prior to 
the date of the change controls for the period prior to the 
change, and the law in effect after the date of the change 
controls as of the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

During the hearing in April 2003, the veteran was provided a 
copy of the revised rating criteria.  In March 2004, the 
veteran was afforded a VA skin examination that took into 
consideration the revised rating criteria.  Finally, in 
January 2005, the RO issued a supplemental statement of the 
case in which it considered the veteran's claim under both 
the former and revised rating criteria.  As such, the Board 
finds that the veteran is not prejudiced by its consideration 
of the revised rating criteria herein.  

VA's Schedule for Rating Disabilities provides for the 
evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  
38 C.F.R. § 4.118 clearly provides the proper anatomical 
localization; that is, the skin, for the evaluation of 
dermatitis or tinea pedis.  Under the schedular provisions in 
effect prior to August 30, 2002, the Diagnostic Codes of § 
4.118 fell basically into two groups.  The provisions of 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 concerned 
scars, and such are not for application in this instance as 
it is neither contended nor shown that scarring is associated 
with the veteran's skin condition, variously diagnosed as 
dermatitis or tinea pedis.  

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7806 
through 7819 concerned various skin diseases, among which was 
dermatophytosis at DC 7813.  Disorders under 7807 through 
7819 were rated for eczema under DC 7806, depending upon the 
location, extent, and repugnancy or otherwise disabling 
character of manifestations.  

Diagnostic Code 7806, as in effect prior to August 30, 2002, 
provided rating criteria for the evaluation of eczema on the 
basis of clinical findings to include exfoliation, exudation, 
itching, crusting, and ulceration.  A noncompensable 
evaluation was warranted for slight, if any, exfoliation, 
exudation or itching on a nonexposed surface or small area.  
38 C.F.R. § 4.118, DC 7806 (2002).  A 10 percent evaluation 
required exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  Id.  With exudation or 
itching constant, extensive lesions, or marked disfigurement, 
a 30 percent rating was assignable.  Id.  

As indicated above, the provisions of 38 C.F.R. § 4.118 were 
modified, effective from August 30, 2002, and under the 
changed criteria, dermatophytosis continues to be evaluated 
under DC 7813.  The basis on which dermatophytosis is 
evaluated, however, was changed, such that rating of 
dermatophytosis is now undertaken based on disfigurement of 
the head, face, and neck under 38 C.F.R. § 4.118, DC 7800 
(2004); scarring under 38 C.F.R. § 4.118, DCs 7801, 7802, 
7803, 7804, or 7805 (2004); or as dermatitis/eczema under 38 
C.F.R. § 4.118, DC 7806 (2004), depending on the predominant 
disability.  

Under the revised criteria, a 30 percent rating requires that 
20 to 40 percent of the entire body or 20 to 40 percent of 
the exposed areas be affected; or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, must be 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, DC 7813 (2004).  Where at least five percent, but less 
than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of the exposed areas are 
affected; or intermittent systemic therapy is required, such 
as corticosteroids or other immunosuppressive drugs, for a 
total duration of less than six weeks during the past 12- 
month period, a 10 percent rating is for assignment.  Where 
less than 5 percent of the entire body or less than 5 percent 
of the exposed areas affected, and: no more than topical 
therapy required during the past 12-month period, then a 
noncompensable evaluation is warranted.  Id.  

Considering the former version of Diagnostic Code 7806, the 
Board finds that the current noncompensable evaluation for 
dermatitis is appropriate.  In this respect, the veteran's 
bilateral skin condition is manifested by itching and flaking 
on unexposed surfaces.  It does not involve exposed areas, or 
result in lesions, exudation, or involve extensive areas.  
While it requires the use of topical cream, it is not shown 
to interfere with the veteran's employability.  Finally, 
while there are complaints of painful feet, pain has been 
linked to a condition other than the veteran's service-
connected skin condition.  As such, the Board finds that the 
criteria for a compensable evaluation have not been met.  

As regards the revised rating criteria, the Board notes that 
the predominant disability is itching and flaking of the 
skin.  It does not result in scarring and does not result in 
disfigurement of the head, face or neck.  Hence the 
disability is rated under the criteria for evaluation of 
dermatitis or eczema under Diagnostic Code 7806.  Applying 
the facts to the pertinent rating criteria, the Board finds 
that the bilateral skin condition of the feet is limited to 
unexposed areas and less than 5 percent of the entire body.  
It does not require the use of corticosteroids or 
intermittent systemic therapy.  Hence, the criteria for a 10 
percent evaluation pursuant to revised 38 C.F.R. § 4.118, 
Diagnostic Code 7813-7806 are not met.  

Additionally, the Board finds that there is no showing that 
the veteran's skin condition of the feet has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher initial evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for an initial compensable evaluation for 
service-connected dermatitis must be denied.  Inasmuch as the 
criteria for a compensable evaluation are not shown, there is 
no basis for assignment of any staged rating pursuant to 
Fenderson.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

An initial compensable evaluation for bilateral dermatitis of 
the feet is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


